Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 3 through 8, 12, 13, 15, 20, 21 and 22 (now renumbered Claims 1 - 12) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 3, 5 and 12 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a connection between thin film transistors and the signal processing circuit is realized in at least two connection modes, a first connection mode of which is that: a second electrode of the first thin film transistor and a second electrode of the third thin film transistor are both connected to the non-inverting input end of the signal processing circuit, and a second electrode of the second thin film transistor and a second electrode of the fourth thin film transistor are both connected to the inverting input end of the signal processing circuit; a second connection mode of which is that: the second electrode of the first thin film transistor and the second electrode of the third thin film transistor are both connected to the inverting input end of the signal processing circuit, and the second electrode of the second thin film transistor and the second electrode of the fourth thin film transistor are both connected to the non-inverting input end of the signal processing circuit.  

Claims 4, 6, 7, 8, 13, 15, 20, 21 and 22  are allowable for being dependent upon independent claim 3.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622